Case 3:20-cv-09010-FLW-ZNQ Document 1 Filed 07/16/20 Page 1 of 14 PageID: 1


                                          \




  E. Martin Davidoff, Attorney at Law                       RECEIVED
  1249 South River Road, Suite 305
  Cranbury, NJ 08512                                             JUL 16 2020
  Telephone: 727-274-1999                                    AT 8:30    JJ(.,       M
  Facsimile: 737-274-1666                                        WILLIAM T. WALSH -
                                                                      CLERK
  E-Mail: emd@taxdavidoff.com
  Counsel for Plaintiffs

                        UNITED STATES DISTRICT COURT
                                  FOR THE
                           DISTRICT OF NEW JERSEY
                              TRENTON VICINAGE

  ESTATE OF WILLIAM C. MACK,                    )
  LORRAINE A. WILKINSON,                        )
  PERSONAL REPRESENTATIVE,                      )
  AND LORRAINE A. WILKINSON,                    )
                                                )
                       Plaintiffs,              )      Civil Action No.: . - - -
                                                )
                  V.                            )
                                                )      Jury Trial:   YES
  UNITES STATES OF AMERICA,                     )
                                                )
                       Defendant.               )

                                     COMPLAINT

        I, E. Martin Davidoff, on behalf of plaintiffs, bring this suit for claim of

  refund against the United States of America for the tax years ended December 31,

  2014, December 31, 2015, and December 31, 2016, and as a basis for the

  complaint alleges the following:
Case 3:20-cv-09010-FLW-ZNQ Document 1 Filed 07/16/20 Page 2 of 14 PageID: 2




                                JURISDICTiON AND VENUE

           1.       Jurisdiction exists under 2,8 U.S.C.
                                                      '
                                                         § 1346 and 26. U.S.C. § 7422.
                                                                             (         ,




           2.       Venue is proper in this Court under 28 U.S.C. §§ 13914(b)(l) and

 (b)(2).

                                          PLAIN:TIFFS

       · 1.         William C. Mack died on October 10, 2016.

           2.       On January 5, 2017, the State ofNew Jersey, Monmouth County

 Surrogate's Court appointed William C ..Mack's widow, Lorraine A. Wilkinson

 Personal Representative of his Estate.
                (
           3.       Plaintiff, Estate of William C. Mack, Lorraine A. Wilkinson, Personal

 representative resides in 12Babbitt Way, Allentown, ·New Jersey, within this

 judicial district.

           4.       Plaintiff Lorraine A. Wilkinson resides in 12 Babbitt Way, Allentown,

 New Jersey, within this judicial district.

                        ADMINISTRATIVE CLAIM FOR REFUND

           1.       On or about April 15, 201 7, Plaintiffs filed a joint federal income tax

 return, Form 1040, for the year ended December 31, 2016, claiming an

 overpayment of$18,821.

           2.       On or about April 15, 2017, Plaintiffs attached to their December 31,

 2016 Form 1040 a Form 1045, Application (or Tentative Refund carrying back the


                                                 2
Case 3:20-cv-09010-FLW-ZNQ Document 1 Filed 07/16/20 Page 3 of 14 PageID: 3




 claimed Net Operating Losses to the tax.years ended December 31, 2013, and

 December 31, 2014 seeking refunds of $20,318 and $1,783, respectively. 1

         3.   • On May 19, 2017, the IRS issued Letter 216C stating that the

 carryback l9ss did not exist and returned the Application for Tentative Refund.

         4.    On May 22, 2017, the Internal Revenue Service ("IRS") issued Notice.

 CP25, informing Plaintiffs' that it adjusted Plaintiffs' December 31, 2016 Form

 1040.

         5.    Plaintiffs were not provided an opportunity to appeal the May 22,

 2017 adjustment to the IRS Office of Appeals.

         6.    On July 31, 2017, Plaintiffs responded to the May 19, 2017 1IRS Letter

· 216C requesting that the Net Operating Loss ("NOL;~) claimed on their December

 31, 2016 Form 1040 be allowed.

         7.    On February 26, 2018, the IRS issued Letter916C stating that it

 cannot process Plaintiffs' claim because the NOL was not reported on Plaintiffs'

 filed December 31, 2016 Form 1040.

         8.    The IRS claim that the NOL was not reported on Plaintiffs' filed

 December 31, 2016 Form 1040 as set forth in paragraph 7 above is erroneous.




 1
  Per I.R.C. § 172, a net operating-loss carryback is limited to the preceding two (2)
 years. I.R.C. § 172(b)(l)(A)(i).
                                           3
Case 3:20-cv-09010-FLW-ZNQ Document 1 Filed 07/16/20 Page 4 of 14 PageID: 4




       9.        On March 14, 2018, Plaintiffs responded to the February 26, 2018 IRS

 Letter 9l 6C and provided the requested amended Dec.ember 31, 2016 Form 1040X

 along with Form 1045 for the years ended December 31, 2014, and December 31,

. 2015 requesting refunds in the amounts of $8,031, $20,141 and $9,793,

 respectively.

        10.      On May 25, 2018, the IRS issued Letter 105C disallowing the claim

 for refund for the year ended December 31, 2016.

       1L        On June 18, 2018, Plaintiffs requested an appeal of the IRS's denial of

 their claim for refund.

       12.       To this date, Plaintiffs have not hl;ld an appeal hearing.

                                       o:
                                       ·,
                                            CLAIM

       1.     · During the period of January 1, 2018, until his death on October 12,

 2016, William C. Mack owned and operated a horseracing business.

       2.        During this period, he owned four (4) to five (5) horses.
                   J               •




       3.        During this peri.~d, he raced those horses at various racetracks in

 Southeastern Pennsylvania and Central New Jersey.

       4.        William C. Mack stabled and bred the horses.

       5.        William C. Mack reported the in~ome and expenses earned and

 incurred for this business on a Schedule C attached to his and Plaintiff Lorraine A.

 Wilkinson's joint federal income tax returns, Form 1040.
                                                              ,

                                               4
Case 3:20-cv-09010-FLW-ZNQ Document 1 Filed 07/16/20 Page 5 of 14 PageID: 5



                                                                                     v

       6.     For the years ended December 31, 2013 and 2014, William C. Mack

 showed net profits of$14~458 and $11,703, respectively for his Horse Racing

 Business.

       7.     Plaintiffs treated the losses from William C. Mack's horseracing

 business as passive.

       8.     Plaintiffs claimed the suspended passive loss carryover on their

 December 31, 2016 federal income tax 'return, Form 1040.

       9.     The suspended loss resulted in a NOL for the year ended Decembet

131, 2016.

       10.    The 2016 federal in9ome tax return shows a total income of negative

 $103,904.

       11.    On or about April 15, 201 7, Plaintiffs filed their December 31, 2016

 Forni 1040 claiming a refund of $18,821.

       12.    With their December 31, 2016 return, Plaintiffs submitted a Form
                        .                                         /


 1045, Application for Tentative Refund for the years Ended December 14, 2013

 ctnd 2014, in the amounts of $20,319 and $1,783, respectfully.

       13.    On or about May 22, 2017, the IRS adjusted Plaintiffs.return reducing

 the claimed losses from William·C. Mack's horseracing business and increasing

 the amount of estimated payments made by Plaintiffs for 2016.




                                                                                 i
                                          5                                      !
                                                                                 I
Case 3:20-cv-09010-FLW-ZNQ Document 1 Filed 07/16/20 Page 6 of 14 PageID: 6




        14.   On March 14, 2018; Plaintiffs submitted an amended December 31,

 2016 Form 1040X along with Form 1045 for the years ended December 31, 2014,

 and December 31, 2015 requesting refunds in the amounts of$8,031, $20,141 and

 $9,793, respectively.

                                         RELIEF

       WHEREFORE, Plaintiffs prays for the following:

              a.       That the Court find that plaintiffs are entitled to their claims for
                                           (
 refund for the years ended December 31, 2014, 2015, and 2016, in the amounts of

 $20,141, $9,793, and $8,031, respectfully.

       2.     That the Court remand the case to IRS appeals for consideration under

 the Taxpayer First Act.

        3.    That the Court grant Plaintiffs such other and further relief, including

 but not limited to, costs, as is just and reasonable.



 Date: July 14, 2020


                                          E. M- TIN DAVIDOFF, Esq.
                                          E. Martin Davidoff, Attorney at Law
                                          1249 South River Road, Suite 305
                                          Cranbury, NJ 08512
                                          Telephone: (723) 274-1999
                                          Facsimile: (723) 274-1666
                                          E-Mail:     emd@taxdavidoff.com
                                          Counsel for Plaintiffs


                                               6                                   ·I
                                                                                    i
.        Case
Jul 03 2020
                 .
               3:20-cv-09010-FLW-ZNQ
            06:02PM                          Document
                    Wiluam R Britton Jr 12677994749                    1 Filed page
                                                                                07/16/20
                                                                                    7    Page 7 of 14 PageID: 7


    ~~
    l/lfb.'l/1
                 JRS Internnl
                     Department of the Trca1mry
                              Rcvcnu(\ Se,,·tce
                      Stop 6525 CAM CIS)                                       In reply refer to:      0937685351
                      Kansas City MO 64999-0025                                May   25, 2018      LTR l05C      3
                                                                                                201612 30       1
                                                                                                         00024409
                                                                                                    BODC: SB


                     WILLIAM MACK DECD & L WILKINSON
                     Y.WILLIAM R BRITTON JR
                     1 MAKEFIELD RD APT E175
                     MORRISVILLE PA 19067-5023


7670




                     Taxpayer identification number:
                                                  Kind of taxt     Individual Incom~ Tax
                                           Amount of claim : $8,D31,00


                                Date of claims received:          Jan. 05, 2018
                                            Tax period :          Dec. 31,, 2016



                     Dear Taxpayer:

                                                  WE COULDN'T ALLOW YOUR CLAIM
                     We disallowed your claim for credit for the period listad at
                     the top of this letter.

                     WHY WE CAN'T ALLOW YOUR CLAIM
                     In December of 2017, we asked that you please explain from what.
                     activity and from what tax years the suspended passive activity losses
                     were derived. We have not received any further information or any
                     forms or sc~edules to support any changes,                                           '

                     WHAT TO .. :;Jo IF    vou ·DISAGREE.
                     You have the right to appeal our. decision to disallow your cla~m.
                     Vou can represent yourself before Appeals or you can have an attorney,
                     certified public accountant, enrolled agent, or any other person
                     authorized to practice before the IRS represent you, Ta have someone
                     represent you, attach Form 284B, Power of Attorney and Declaration of
                     Representative, Cor similar written power of attorney) to your w~itten
                     statement. If we doh 1 t hear from you within 30 days from the datb of
                     this let~er, we will p~ocess your case with the information we have
                     now.

                     For claims $25,000 ar less, you can request a small dollar case
                     appeal, You must prepare a formal protest for a disallowed claim over
                     $2.5.00D.

                          MAR                                    Via Fax CPA                              07/03/2020
       Case06:03PM
Jul 03 2020  3:20-cv-09010-FLW-ZNQ          Document
                   William R Britton Jr 12677994749    1 Filed 07/16/20
                                                                page 8  Page 8 of 14 PageID: 8




                                                                                      "0937685351
                                                              ~18                L TR 105C    3
                                                              . . . . . . . . 201612 30         1
                                                                                      raoo24410      •
       WILLIAM MACK DECO & L WILKINSON
       % WILLIAM R BRITT6N JR
       1 MAKEFIELD RD APT El75
       MORRISVILLE PA 19067-5023



       To request a small dollar case appeal:
          1. Prepare a written statement that you we\nt to appeal to the
              Office of Appeals.
          2. List the tax periods or years and disallowed items you disagree
              with and why you don•t agree with each item.
          3. Provide your name, address, taxpayer identi~ication number,
              daytime telephone number, and a copy of this letter.
          4.  Mai1 your appea1 request'to the address at tho tap of the first
              page of this letter.

       To prepa~e a formal protest:
          1. Prepare a written statement that you want to appeal to the
                  Office ~f Appeals. _
           2.     List the tax periods or years and disallowed items you disagree
                  with and why you don't agree with each item.
           3.     Provide your n"ame, address, taxpayer identi'fi cation number,
                 ·daytime t~lephobe number, and a copy of this lett~r.
           4.     Incl~de a de~ailed s~atement of fact~ with names, amounts,
                  locations, etc., to support your reasons for disputing the
                  disal1owance.
           5.     If you know the particular law or authority that supports
                 your position, identify that law or authority by providing
                 a legal citation.
           6.·   Sign the perjury statement below and include it with your
                 written appeal. If your authorized representative prepares t~e
                 request 1or an appeal, he or ske must sign the statement.
           7.    Mail your written formal protest to the address at the top of
                 the first page of this letter.

       STATEMENT BY INDIVIDUALS OR SOLE PROPRIETORS

           "Under penalties of perjury, I d~clare the~ the facts present on
           my written appeal are, to the best of my knowledge and belief,
           true, correct, and ccmplete. 0



                                                                 Daf; 7
                                                                  t/28/'U)/3
                                                                       1
           Spouse's Signature, i f s Joint Return               Date

       STATEMENT BY INDIVIDUAL AUTHORIZED TD PRACTICE BEFORE THE IRS
           "Under penalty of perjur~, I declare that I prepa~ed the written
           statement and accompanying documents. To the best of my knowledge
         MAR                                    Via Fax CPA                             07/03/2020
         Case
Jul 03 2020     3:20-cv-09010-FLW-ZNQ
            06:03PM                           Document
                    William R Britton Jr 12677994749     1 Filedpage
                                                                 07/16/20
                                                                     9    Page 9 of 14 PageID: 9



                                                                                         0937685351
                                                                ~ 8                  lfR lOEC    3
                                                                111111111111111   201612 30        1
                                                                                            00024411

        WILLIAM MACK DECO & L WILKINSON
         X WILLIAM R BRITTON JR
         L MAKEFIELd RD APT El75
        MORRISVILLE       PA   19067-5023
                                                                                           . ..

                                                  documents       ~~    true and correct. 0
'7670                                                           ~.<rr~1·  Z-45"' - //O'j'S I{
                                                                 rT;tV . f>.t>D1"7Joug
                                                                                                   ~    1/ .
                                                                                                          ·


                                                                                              · 0Jff~ 2.fJ/~
                                        tative                   Enro~lment Numb~~-· ~ate
                                                                                                -.'--,
        If you· dc;n•t agree•with our decision, Y.ou can file.-suit~ 't~··,..re-cov·er·.
        tax, penalties, or other amounts, with the United.States District
        Court that has jurisdiction or with the United States Court of Fideral
        Claims. These c~urts ar~ part of the judiciary branch of the federal
        government and have no connection with the IR~.
        The law gives you 2 years from the date of this letter to file suit~
        If you decide to appeal ou~ decision first, the 2-year period still
        begins from the date of this lettar, However, if you signed an
        agreement that waived you~ ~ight to the notice of disallowance (Form
        2297), the period for filing ·suit begins on the date you filed the
        waiver: The 2-~ear-period can be extended if you and the IRS sign a
        Form 907.
                      I
        If you need forms, schedules or publications ~o respond to this
        letter, Y,DU can download them at www.irs.gov/formspubs or call
        1-800-TAX-FORM Cl-600-829-3676).

                                    HOW TO CONTACT US
        If you have qu~stions, you can call us toll free at
        l-8D0-829-0922,
          (
        If you prefer, you can write to us at the address at the top of the
        first page of this letter,
        When you write, include a ccpy of this letter, and provide Your
        telephone· number and the hours we can reach you in the spaces below.

        Telephone number Cft,O,)       :5 't8 - 5 '3 ~3               Hours

        Keep a copy of this letter for your records.

        Thank you    for your cooperation.
        You c~n get any cf the forms or publications mentioned in this letter
        on our web5ite at www:irs.gov/formspubs or by calling 800-TAX-FORM
        (800-829-5676).




          MAR                                     Via Fax CPA                                 Q7/03/2020
        Case06:03PM
Jul 03 2020   3:20-cv-09010-FLW-ZNQ         Document
                    Wil]am R Britton Jr 12677994749    1 Filed 07/16/20
                                                               page 10  Page 10 of 14 PageID: 10




                                                                                    0937685351
                                                              ~ 8               LTR l05C      3
                                                              - - - - 201~12 30              1
                                                                                      00024412

         WILLIAM MACK DECD & L WILKINSON
         X WILLIAM R BRITTON JR
         l MAKEFIELD RD APT E175
         MORRISVILLE PA 190~1-502p




                                                       Sincerely yours,




                                                       Jaffrey T. £olson
                                                       Field Director,_Accts. Mgmt,

         Enclosures:
         Copy of this letter
         Pubiicat:ion 1
         Envelope,




                 \




           MAR                                    ViaFexCPA                             07/03/2020
Case 3:20-cv-09010-FLW-ZNQ Document 1 Filed 07/16/20 Page 11 of 14 PageID: 11




                                  CERTIFICATE OF SERVICE

           I hereby.certified that on      •1\
                                           IL\\iO, a copy of the foregoing complaint was
     mailed by first-class U.S. mail, postag~ prepaid, and properly addressed to th~
     following:                                                   ·

           Certified A1dihr-. .   9314 8699 0430 0013 2054 36   (C9ver Copy Attached)
           William. Barr, Attorney General of the United States
           U.S. Department of Justice
           950 Pennsylvania Avenue, NW
           Washington, DC 20530-0001;

     Certified Mail#:    9314 8699 0430 0073 2058 49   (Cover Copy Attached)
           Craig Carpenito, United States Attorney General for District of New Jersey
           U.S. Attorney's Office
           Clarkson S; Fisher Federal Building and U.S. Courthouse
           402 East State Street, Room 430
           Trenton, NJ 08608-1507;

     and

           Certified Mail#: ..     9314 8699 0430 0013 2os1   98(Cover Copy Attached)
           Charles P. Rettig, Commissioner of Internal Revenue
           United States Department of Treasury
           Internal Revenue Servic.e
           1111 Constitution Avenue, NW
           Washington, DC 20224


     Date: July 14, 2020




                                                       7
   Case 3:20-cv-09010-FLW-ZNQ Document 1 Filed 07/16/20 Page 12 of 14 PageID: 12

E. Martin Davidoff, CPA, Esq.
Attorney at Law
1249 South River Road
Suite 305
Cranbury, NJ 08512

                                           1111
                                              9314 8699 0430 0073 2054 36
                                                                                                                      COPY
                                              RETURN RECEIPT (ELECTRONIC)




                                        i111,,1,11111111,1,111111,1,,111•l'1•l1l1•1•••l1l11•'•'•1'l'l••II
                                                                                          I
                                                                                               Total Postage: $6.05

                                        William Barr, Attorney General of the United State
                                        US Department of Justice
                                        950 Pennsylvania Avenue, NW
                                        Washington, DC 20530-0001



                                                                                     I

                                                                                      \




      Reference Number: MR- Wilkinson
    Case 3:20-cv-09010-FLW-ZNQ Document 1 Filed 07/16/20 Page 13 of 14 PageID: 13

E. Martin Davidoff, CPA, Esq.
Attorney at Law
1249 South River Road
Suite 305
Cranbury, NJ 08512

                                             1111
                                                9314 8699 0430 0073 2058 49
                                                                                                                               COPY
                                                RETURN RECEIPT (ELECTRONIC)




                                         1,,,11,,,111,,,,111111 1111111 111 11111 11 111• 11•1 111111111•• 11 •1 11 1



                                                                                                        Total Poslage: S6.05

                                         Craig Carpenito, US Attorney General for District
                                         US Attorney's Office
                                         Clarkson S. Fisher Federal Building & US Court Hou
                                         402 East State St., Room 430
                                         Trenton, NJ 08608-1507




       Reference Number: MR- Wilkinson
   Case 3:20-cv-09010-FLW-ZNQ Document 1 Filed 07/16/20 Page 14 of 14 PageID: 14

E. Martin Davidoff, CPA, Esq.




                                                                                         II
Attorney at Law




                                            IUI
1249 South River Road
Suite 305
Cranbury, NJ 08512



                                                  9314 8699 0430 0073 2061 98
                                                  RETURN RECEIPT (ELECTRONIC)




                                        l11 111 11111•11••11 1111•1 1•1 11111 11• 11 •1•1 1 1ll 11 1111•11l 1•1'1'1•11


                                                                                                          Total Postage: $6.05

                                        Charles P. Rettig, Commissioner oflntemal Revenu
                                        US Department of Treasury
                                        Internal Revenue Service
                                        1111 Constitution Avenue, NW
                                        Washington, DC 20224




      Reference Number: MR- Wilkinson




                                            \..
